Citation Nr: 0117451	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  99-16 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a compensable evaluation for lumbosacral 
strain for the period from April 3, 1998 until May 18, 1999.

2.  Entitlement to an evaluation in excess of 10 percent for 
lumbosacral strain for the period beginning on May 19, 1999.

3.  Entitlement to an initial compensable evaluation for a 
cystectomy, with a curettage lesion of the anterior mandible.

4.  Entitlement to an initial compensable evaluation for 
peptic ulcer disease.

5.  Entitlement to service connection for a urinary tract 
disorder.

6.  Entitlement to service connection for a left shoulder 
disorder.

7.  Entitlement to service connection for a bilateral knee 
disorder.

8.  Entitlement to service connection for left ear hearing 
loss.

9.  Entitlement to service connection for a left eye 
disorder, including astigmatism and an inability to close the 
eye.

10.  Entitlement to an initial evaluation in excess of 30 
percent for an anxiety disorder.

11.  Entitlement to service connection for removal of cysts 
of both legs.

12.  Entitlement to service connection for a broken jaw.

13.  Entitlement to service connection for an oral infection.

14.  Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from November 1994 to April 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi in October 1998 and December 1999.

In a July 1999 rating decision, the RO increased the 
evaluation for the veteran's service-connected lumbosacral 
strain from zero to 10 percent, effective from May 19, 1999.  
This is not the date of the veteran's original claim, and, as 
such, both the zero percent evaluation effective from April 
3, 1998 until May 18, 1999 and the 10 percent evaluation 
effective from May 19, 1999 remain at issue on appeal.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993).

The claims of entitlement to service connection for the 
removal of cysts of both legs, a broken jaw, and an oral 
infection; and entitlement to TDIU will be addressed in the 
REMAND section of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's lumbosacral strain has been shown to be 
productive of slight limitation of motion during the entire 
pendency of this appeal.

3.  The veteran's residual cystectomy scar, in the lip 
region, is moderately disfiguring.

4.  The veteran's peptic ulcer disease is mild in degree, 
with frequent nausea and gas but only rare vomiting.

5.  There is no competent medical evidence showing a current 
urinary tract disorder.

6.  There is no competent medical evidence showing a current 
left shoulder disorder.

7.  There is no competent medical evidence showing a current 
bilateral knee disorder.

8.  There is no competent medical evidence showing a current 
left ear hearing loss disability.

9.  There is no competent medical evidence showing a current 
left eye disorder, other than refractive error.

10.  As to the issue of entitlement to a higher initial 
evaluation for an anxiety disorder, the veteran did not 
submit a Substantive Appeal within one year of the appealed 
rating decision or within 60 days of the RO's Statement of 
the Case.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent evaluation for lumbosacral 
strain for the period from April 3, 1998 until May 18, 1999 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.1, 4.7, 4.31, 4.40, 4.45, 4.71a, Diagnostic Codes 
5292 and 5295 (2000); The Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

2.  The criteria for an evaluation in excess of 10 percent 
for lumbosacral strain for the period on and after May 19, 
1999 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5292 and 5295 (2000); The Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

3.  The criteria for an initial 10 percent evaluation for a 
cystectomy, with a curettage lesion of the anterior mandible, 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.1, 4.7, 4.31, 4.118, Diagnostic Codes 7800 and 
7819 (2000); The Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).

4.  The criteria for an initial 10 percent evaluation for 
peptic ulcer disease have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.31, 4.114, 
Diagnostic Code 7305 (2000); The Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

5.  A urinary tract disorder was not incurred in service.  38 
U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.303 (2000); The Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).

6.  A left shoulder disorder was not incurred in service.  38 
U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2000); The Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

7.  A bilateral knee disorder was not incurred in service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2000); The Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).

8.  Left ear hearing loss was not incurred in service.  38 
U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2000); The Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).
 
9.  A left eye disorder was not incurred in service.  38 
U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.303 (2000); The Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).

10.  In the absence of a timely filed Substantive Appeal, the 
Board lacks jurisdiction over the claim of entitlement to a 
higher initial evaluation for an anxiety disorder.  
38 U.S.C.A. §§ 7105, 7108 (West 1991); 38 C.F.R. §§ 
20.200, 20.202, 20.302 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that all relevant 
facts have been properly developed in regard to the veteran's 
claims, and no further assistance is required in order to 
comply with the VA's statutory duty to assist him with the 
development of facts pertinent to his claims.  See The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) (relevant sections of which are 
to be codified at 38 U.S.C.A. §§ 5103A and 5107(a)); see also 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
Specifically, the RO has afforded the veteran comprehensive 
VA examinations in regard to these claims, and there is no 
indication of relevant medical records which the RO has not 
obtained to date.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claims, as indicated in the VCAA, has 
also been met.  The RO informed him of the need for such 
evidence in its corresponding Statements of the Case.  Given 
that the actions by the RO reflect fundamental compliance 
with the VCAA, the Board finds that the veteran's appeal will 
not be adversely affected merely because the RO developed 
this appeal prior to enactment of the VCAA and did not inform 
him of its provisions.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on the VA with no benefit flowing 
to the veteran are to be avoided).


I.  Claims for higher evaluations

A.  Applicable laws and regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (2000).  In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, in cases in which 
a claim for a higher initial evaluation stems from an initial 
grant of service connection for the disability at issue, as 
here, multiple ("staged") ratings may be assigned for 
different periods of time during the pendency of the appeal.  
See generally Fenderson v. West. 12 Vet. App 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2000).  In every instance 
where the rating schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31 (2000).  

B.  Lumbosacral strain

In the appealed October 1998 rating decision, the RO granted 
service connection for lumbosacral strain and assigned a zero 
percent evaluation, effective from April 3, 1998.  The RO 
based this evaluation on the results of a May 1998 VA 
orthopedic examination.  During this examination, the veteran 
complained of constant pain in the lower back.  The 
examination revealed flexion to 80 degrees, extension to 25 
degrees, bilateral lateral flexion to 35 degrees, and 
bilateral rotation to 40 degrees.  The diagnosis was a normal 
lumbosacral spine examination.  

In a July 1999 rating decision, the RO increased the 
evaluation for the veteran's lumbosacral strain to 10 
percent, effective May 19, 1999, in view of the results of a 
June 1999 VA spine examination.  This examination revealed 
"somewhat tight" paraspinal muscles.  Range of motion 
testing revealed flexion to 60 degrees with minimal 
discomfort, extension to 25 degrees, left lateral flexion to 
25 degrees, right lateral flexion to 20 degrees, and 
bilateral rotation to 40 degrees.  The impressions were 
chronic low back pain, with a history of back strain; and a 
normal lumbosacral spine examination, in spite of limited 
range of motion.  X-rays revealed some narrowing of the L5-S1 
intervertebral disc space.

The RO has evaluated the veteran's lumbosacral strain under 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5292 
and 5295 (2000).  Under Diagnostic Code 5292, a 10 percent 
evaluation is warranted for slight limitation of motion of 
the lumbar spine, while a 20 percent evaluation is in order 
for moderate limitation of motion.  Under Diagnostic Code 
5295, a zero percent evaluation is warranted for lumbosacral 
strain, with slight subjective symptoms only; a 10 percent 
evaluation is appropriate in cases of characteristic pain on 
motion; and a 20 percent evaluation is in order in cases of 
muscle spasm on extreme forward bending and loss of lateral 
spine motion, unilateral, in the standing position.  

In this case, the Board observes that the veteran's low back 
disorder is primarily productive of loss of motion, as he 
complained of only minimal discomfort upon examination in 
1999.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1996); 
38 C.F.R. §§ 4.40, 4.45 (2000).  However, the Board does note 
that, while the veteran's motion loss worsened between 1998 
and 1999, there was a small loss of flexion in 1998.  While 
the examiner characterized this examination as normal, the 
Board has resolved all doubt in the veteran's favor and 
determined that his disability, prior to May 18, 1999, could 
be characterized as "slight."  As such, a 10 percent 
evaluation is appropriate for the entire appellate period.     

However, while further loss of motion was shown in 1999, the 
Board has determined that the findings from the June 1999 VA 
spine examination are still no more than slight in degree, 
particularly in light of the absence of further 
symptomatology.  As such, there is no basis for a 20 percent 
evaluation under Diagnostic Code 5292.  Similarly, in the 
absence of muscle spasm or significant loss of lateral spine 
motion in the standing position, the criteria for a 20 
percent evaluation under Diagnostic Code 5295 have not been 
met.  Moreover, there is no evidence of a vertebral fracture 
with demonstrable deformity (the criteria for an additional 
10 percent under Diagnostic Code 5285); favorable ankylosis 
of the lumbosacral spine (the criteria for a 40 percent 
evaluation under Diagnostic Code 5289); or moderate 
intervertebral disc syndrome, with recurring attacks (the 
criteria for a 20 percent evaluation under Diagnostic Code 
5295).

Overall, the evidence supports a 10 percent evaluation, but 
not more, for the veteran's lumbosacral strain for the entire 
appellate period.  To the extent that this determination 
reflects a denial of the veteran's claim for an evaluation in 
excess of 10 percent for the period beginning on May 19, 
1999, the Board acknowledges that the VA is statutorily 
required to resolve the benefit of the doubt in favor of the 
veteran when there is an approximate balance of positive and 
negative evidence regarding the merits of an outstanding 
issue.  However, that doctrine is not for application in this 
case because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b) (West 1991); The Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (relevant sections of which are to be codified at 
38 U.S.C.A. § 5107(b)). 

C.  Cystectomy 

In the appealed October 1998 rating decision, the RO granted 
service connection for a cystectomy, with curettage of a 
lesion of the anterior mandible, in view of the in-service 
evidence of this operation.  A zero percent evaluation was 
assigned, effective from April 3, 1998.  The RO based the 
assigned zero percent evaluation on the results of a May 1998 
VA dental examination, which revealed one scar on the 
mandibular lip, with a length of 13 millimeters, a width of 
one millimeter, and no palpable tenderness of the muscles of 
mastication.  No photographs were included.

The RO utilized 38 C.F.R. § 4.118, Diagnostic Code 7819 
(2000) in assigning a noncompensable evaluation.  Under this 
section a 10 percent evaluation is warranted for a benign 
growth with exfoliation, exudation, or itching, if involving 
an exposed surface or extensive area.  While the Board 
observes that those symptoms have not been shown in this 
case, the Board also notes that a facial scar may be rated 
under Diagnostic Code 7800 for disfigurement.  The May 1998 
VA examination raises a question as to whether the veteran's 
scar is best described as slightly disfiguring or moderately 
disfiguring, particularly in view of its 13 millimeter 
length.  After resolving all doubt in favor of the veteran, 
the Board concludes that a 10 percent evaluation for moderate 
disfigurement is appropriate.  As this scar has not been 
shown to be severely disfiguring, with marked and unsightly 
deformity, an even higher evaluation of 30 percent under 
Diagnostic Code 7800 is not in order, however.

D.  Peptic ulcer disease

In the appealed October 1998 rating decision, the RO granted 
service connection for peptic ulcer disease in view of in-
service treatment for this disorder.  A zero percent 
evaluation was assigned, effective from April 3, 1998, in 
view of the results of a May 1998 VA general medical 
examination.  During this examination, the veteran complained 
of some gas pain, a poor appetite, some nausea, occasional 
indigestion, and no vomiting.  Also, he reported a recent two 
week history of diarrhea, with up to four bowel movements per 
day.  A current weight of 166 pounds was noted.  Upon 
examination, the abdomen was flat and without organomegaly 
masses or tenderness, and bowel sounds were normoactive.  The 
diagnosis was a history of peptic ulcer disease, with 
gastritis.  Significantly, upper gastrointestinal x-rays 
revealed thickened folds of the fundus and body of the 
stomach, nonspecific in appearance but possibly indicating 
such inflammation as gastritis.

The veteran also underwent a VA stomach examination in June 
1999, during which he reported epigastric pain, bloating, 
nausea, rare vomiting, and increased gas and flatus.  There 
was no history of hematemesis, but the veteran did complain 
of daily melena.  Additionally, he reported episodes of 
diarrhea every couple of weeks.  A current weight of 165 
pounds was noted.  The examination revealed a flat abdomen, 
without organomegaly or masses.  The veteran had mild 
diffused tenderness throughout, with mild to moderate 
epigastric tenderness.  Bowel sounds were normoactive, with 
no rebound tenderness.  The diagnosis was peptic ulcer 
disease, with suspicion of erosions versus ulcers.  Upper 
gastrointestinal x-rays revealed thickened mucosal folds of 
the stomach, nonspecific but possibly due to gastritis; a few 
punctate collections of barium in the stomach, suspicious for 
small erosions or ulcers; a small diverticulum of the gastric 
fundus; and no abnormalities of the duodenum.

The RO has evaluated the veteran's peptic ulcer disease at 
the zero percent rate under 38 C.F.R. § 4.114, Diagnostic 
Code 7305 (2000).  Under this section, a mild ulcer, with 
recurring symptoms once or twice yearly, warrants a 10 
percent evaluation.  A 20 percent evaluation is appropriate 
for a moderate ulcer, with recurring episodes of severe 
symptoms two or three times a year averaging 10 days in 
duration, or with continuous moderate manifestations.  The 
Board also observes that, under 38 C.F.R. § 4.112 (2000), 
appreciable weight loss sustained over a period of time is a 
factor in evaluating gastrointestinal disorders.   

In this case, the veteran's peptic ulcer disease has been 
shown to be productive of nausea, episodes of diarrhea, and 
rare vomiting.  These symptoms are suggestive of a digestive 
disorder which is mild, but notably less than moderate, in 
degree.  Significantly, the veteran has mild diffused 
tenderness throughout, with mild to moderate epigastric 
tenderness and no rebound tenderness.  Also, no sustained 
weight loss over time has been shown.  Overall, the veteran's 
peptic ulcer disease is mild, though not more, in degree, and 
a 10 percent evaluation is warranted under Diagnostic Code 
7305.

E.  Conclusion

In reaching these determinations, the Board has considered 
whether, under Fenderson, higher evaluations might be 
warranted for any period of time during the pendency of this 
appeal.  However, the Board is satisfied that the assigned 
evaluations fully contemplate the maximum degree of the 
veteran's disabilities at all times during the pendency of 
this appeal. 

Finally, the Board observes that, in the October 1998 
Statement of the Case, the RO informed the veteran of the 
provisions of 38 C.F.R. § 3.321(b)(1) (2000), which concern 
the assignment of extraschedular ratings in exceptional 
cases.  However, the veteran has submitted no evidence 
showing that his service-connected disabilities have markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluations, and 
there is also no indication that these disorders have 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  As such, the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 
94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

II.  Claims for service connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.303(a) (2000).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2000).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).  Also, 
certain chronic diseases, including arthritis and organic 
diseases of the nervous system, may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active military service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (2000). 

While the veteran was treated for left shoulder pain and 
frequent urination during service, those disorders have not 
been shown subsequent to service.  A May 1998 VA orthopedic 
examination revealed no left shoulder abnormalities, and an 
impression of a normal shoulder examination was rendered.  X-
rays of the left shoulder were negative for abnormalities.  
Similarly, a May 1998 VA genitourinary examination revealed 
the veteran to be urologically asymptomatic, with no present 
signs of infection.  The impression was a urinary tract 
infection by history, with no infection found upon 
examination.

As to the veteran's claimed bilateral knee disorder, the 
Board observes that the veteran was treated for knee pain on 
several occasions during service.  However, a May 1998 VA 
orthopedic examination revealed some mild crepitations in the 
right knee during passive range of motion, but the examiner 
determined that "[n]o joint pathology was identified on 
physical examination."  X-rays revealed some calcification 
of the right knee, and a bone scan was recommended.  However, 
the bone scan revealed no abnormal activity in either knee; 
only "old, inactive abnormalities" were noted.  In short, 
the Board finds that there is no evidence of any current and 
chronic knee disabilities.

For purposes of applying the laws administered by the VA, 
hearing impairment will be considered a disability when the 
thresholds for any of the frequencies at 500, 1000, 2000, 
3000 and 4000 Hertz is 40 decibels or greater; the thresholds 
at three of these frequencies are 26 or greater; or speech 
recognition scores, using the Maryland CNC test, are less 
than 94 percent.  38 C.F.R. § 3.385 (2000).  However, a May 
1998 VA audiological examination revealed no left ear pure 
tone thresholds above 20 decibels and a 100 percent Maryland 
CNC test score.  As such, there is no evidence of a current 
left ear hearing loss disability.

Finally, the Board observes that the veteran was treated in 
service for visual impairment and a left eye that could not 
close.  However, a May 1998 VA neurological examination 
revealed that the eyes were symmetrical in terms of lid 
opening and closing, despite some mild weakness on the left 
side of the face, and a May 1998 VA visual examination 
revealed a normal eye examination, except for refractive 
error of astigmatism.  The Board would point out that both 
eyes were correctable to 20/20 with glasses and that such 
congenital disorders as refractive error of the eye are not 
compensable under VA regulations.  See 38 C.F.R. § 3.303(c) 
(2000).  Moreover, the Board notes that service connection is 
separately in effect for left facial paralysis.

In the absence of competent medical evidence showing current 
urinary tract, left shoulder, bilateral knee, left ear 
hearing loss, and left eye disorders, the veteran's claims 
for service connection for those disorders must be denied.  
Again, as the preponderance of the evidence is against the 
veteran's claims, the provisions of 38 U.S.C.A. § 5107(b) are 
not applicable.  See Gilbert v. Derwinski, 1 Vet. App. at 55.

III.  Entitlement to a higher initial evaluation for an 
anxiety disorder

The Board shall not entertain an application for review on 
appeal unless it conforms to the law.  38 U.S.C.A. § 7108 
(West 1991).  Under VA regulations, an appeal consists of a 
timely filed Notice of Disagreement (NOD) in writing and, 
after a Statement of the Case (SOC) has been furnished, a 
timely filed Substantive Appeal.  38 C.F.R. § 20.200 (2000).  

A Substantive Appeal consists of a properly completed VA Form 
9, "Appeal to Board of Veterans' Appeals," or another 
correspondence containing the necessary information.  Proper 
completion and filing of a Substantive Appeal are the last 
actions a veteran needs to take to perfect an appeal.  38 
C.F.R. § 20.202 (2000).  A Substantive Appeal must be filed 
within 60 days from the date that the agency of original 
jurisdiction mails the SOC to the veteran or within the 
remainder of the one-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever comes later.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. § 20.302(b) (2000).

Where a veteran files a timely NOD, but fails to timely file 
a Substantive Appeal, the appeal is untimely, and it is 
proper for the Board to dismiss the claim.  Roy v. Brown, 5 
Vet. App. 554, 555 (1993).

In this case, the veteran was notified of the rating decision 
granting service connection for an anxiety disorder, with a 
30 percent evaluation assigned, on October 6, 1998.  On May 
19, 1999, the RO received a letter from the veteran 
indicating disagreement with the assigned evaluation for an 
anxiety disorder.  On December 3, 1999, the RO issued a SOC, 
along with a letter explaining the veteran's appellate rights 
and responsibilities.  However, the veteran did not file a 
correspondence containing the necessary information for a 
Substantive Appeal with regard to the claim for a higher 
initial evaluation within 60 days, and the next document 
addressing this issue was his representative's VA Form 646 
(Statement of Accredited Representation in Appealed Case), 
dated May 5, 2000. 

In short, no Substantive Appeal was filed within 60 days of 
the issuance of the SOC or within the remainder of the one-
year period following the date of notification of the 
determination being appealed.  Furthermore, the record does 
not reflect that the veteran has shown good cause to support 
the grant of an extension of the time limit for filing his 
Substantive Appeal.  The veteran was informed of this matter 
in a March 2001 Board letter but, to date, has not responded 
in any manner.  See 38 C.F.R. §§ 3.109(b), 20.303 (2000).  
Accordingly, the Board is without jurisdiction to consider 
the veteran's claim, and the appeal as to this matter is 
dismissed. 


ORDER

A 10 percent evaluation is granted for the veteran's 
lumbosacral strain for the period from April 3, 1998 until 
May 18, 1999, subject to the laws and regulations governing 
the payment of monetary benefits.

Entitlement to an evaluation in excess of 10 percent for the 
veteran's lumbosacral strain for the period beginning on May 
19, 1999 is denied.

An initial 10 percent evaluation for a cystectomy, with a 
curettage lesion of the anterior mandible, is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.

An initial 10 percent evaluation for peptic ulcer disease is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.

The claim of entitlement to service connection for a urinary 
tract disorder is denied.

The claim of entitlement to service connection for a left 
shoulder disorder is denied.

The claim of entitlement to service connection for a 
bilateral knee disorder is denied.

The claim of entitlement to service connection for left ear 
hearing loss is denied.

The claim of entitlement to service connection for a left eye 
disorder, including astigmatism and an inability to close the 
eye, is denied.

In the absence of a timely filed Substantive Appeal, the 
claim of entitlement to an initial evaluation in excess of 30 
percent for an anxiety disorder is dismissed.


REMAND

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5107(a) 
(West 1991); The Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (relevant sections of 
which are to be codified at 38 U.S.C.A. §§ 5103A and 
5107(a)); see also Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  This duty includes conducting a thorough and 
contemporaneous medical examination of the veteran.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  If an 
examination report is incomplete, the Board must await its 
completion, or order a new examination, before deciding the 
veteran's claim.  Abernathy v. Principi, 3 Vet. App. 461, 464 
(1992). 

In this case, the Board acknowledges that the veteran's 
claimed removal of cysts of both legs, broken jaw, and oral 
infection have not been sufficiently addressed upon 
examination.  The examinations conducted to date do not 
address the question of whether the veteran's cyst removal, 
which apparently predated service, was aggravated therein.  
Moreover, the veteran's dental examinations do not provide 
clear information as to the presence and etiology of any 
residuals of a broken jaw or an oral infection.  Such 
information should be obtained prior to a decision by the 
Board on the veteran's claims for service connection for 
these disabilities.

Moreover, as the determination of the veteran's 
aforementioned claims for service connection could 
significantly impact his claim of entitlement to TDIU, these 
issues are "inextricably intertwined" and must be decided 
at the same time.  As such, the claim of entitlement to TDIU 
must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991).   

Accordingly, in order to fully and fairly adjudicate the 
veteran's claims, this case is REMANDED to the RO for the 
following action:

1.  The RO should afford the veteran a VA 
skin examination to determine the 
etiology, nature, and extent of his 
claimed removal of cysts of both legs.  
The veteran's claims file should be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  
Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not that a current disorder 
involving cysts of both legs, if present, 
is in any way related to the veteran's 
period of active service (e.g., 
aggravated therein).  A complete 
rationale should be given for all 
opinions and conclusions expressed in a 
typewritten report.

2.  The RO should also afford the veteran 
a VA dental examination to determine the 
etiology, nature, and extent of his 
claimed broken jaw and oral infection.  
The veteran's claims file should be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  
Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not that any current disability 
resulting from a broken jaw or an oral 
infection, if present, is in any way 
related to the veteran's period of active 
service.  A complete rationale should be 
given for all opinions and conclusions 
expressed in a typewritten report.

3.  After completion of the above 
development, the RO should again 
adjudicate the veteran's claims of 
entitlement to service connection for the 
removal of cysts of both legs, a broken 
jaw, and an oral infection; and 
entitlement to TDIU.  If the 
determination of any of these claims 
remains adverse to the veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either factual or legal, as to 
the ultimate outcome of this case. 
The veteran has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  However, no action is 
required of the veteran until he is so notified by the RO.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 



